United States Court of Appeals
                                                                 Fifth Circuit
                                                               F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                   June 21, 2005

                                                            Charles R. Fulbruge III
                                                                    Clerk
                              No. 04-20487
                          Conference Calendar



KEM ANTHONY MOORE,

                                      Plaintiff-Appellant,

versus

POGO PRODUCING COMPANY,
                                      Defendant-Appellee.

                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                       USDC No. 4:04-CV-453
                       --------------------

Before WIENER, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Kem Anthony Moore, Texas prisoner # 1198947, proceeding pro

se and in forma pauperis, filed suit in federal court regarding a

dispute over the mineral rights on two pieces of property.          The

district court dismissed the complaint with prejudice as

frivolous and for failure to state a claim pursuant to 28 U.S.C.

§ 1915A(a).    Moore appeals the district court’s denial of his

FED. R. CIV. P. 60(b) motion.

     This court reviews the denial of a FED. R. CIV. P. 60(b)

motion for an abuse of discretion.     Travelers Ins. Co. v.

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-20487
                                -2-

Liljeberg Enter., Inc., 38 F.3d 1404, 1408 (5th Cir. 1994); Seven

Elves, Inc. v. Eskenazi, 635 F.2d 396, 402 (5th Cir. 1981).

Under this standard, “[i]t is not enough that the granting of

relief might have been permissible, or even warranted--denial

must have been so unwarranted as to constitute an abuse of

discretion.”   Eskenazi, 635 F.2d at 402.

     Moore raises numerous arguments challenging the district

court’s dismissal of his complaint that are largely irrelevant to

the central issue on appeal, i.e., whether the district court

abused its discretion in denying his FED. R. CIV. P. 60(b) motion.

After having reviewed the record and the briefs on appeal, we

conclude that Moore has failed to show that the district court’s

denial of his FED. R. CIV. P. 60(b) motion was so unwarranted as

to constitute an abuse of discretion.     Id.   The judgment of the

district court is AFFIRMED.

     The appellee asks this court to dismiss this appeal as

frivolous.   We decline to do so.

     The district court’s dismissal of Moore’s complaint counts

as a strike under 28 U.S.C. § 1915(g).      See Adepegba v. Hammons,

103 F.3d 383, 387 (5th Cir. 1996).   We warn Moore that, should he

accumulate three strikes, he will be unable to proceed in forma

pauperis in any civil action or appeal filed while he is

incarcerated or detained in any facility unless he is under

imminent danger of serious physical injury.      See 28 U.S.C.

§ 1915(g).
                     No. 04-20487
                          -3-

AFFIRMED; SANCTION WARNING ISSUED.